Case 19-27439-MBK Doc 1704-2 Filed 03/10/21 Entered 03/10/21 17:04:51                                    Desc
               Exhibit B - Notice of Non-Voting Status Page 1 of 3



                                                  Exhibit B

                                      Notice of Non-Voting Status


    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY

    LOWENSTEIN SANDLER LLP
    Arielle B. Adler, Esq.
    Bruce Buechler, Esq.
    Joseph J. DiPasquale, Esq.
    Jennifer B. Kimble, Esq.
    Kenneth A. Rosen, Esq.
    Mary E. Seymour, Esq.
    One Lowenstein Drive
    Roseland, New Jersey 07068
    (973) 597-2500 (Telephone)
    (973) 597-2400 (Facsimile)

    Counsel to the Debtor and Debtor-in-Possession

                                                                       Case No. 19-27439 (MBK)
    In re:
                                                                       Chapter 11
    HOLLISTER CONSTRUCTION SERVICES,
    LLC,1                                                              Judge: Hon. Michael B. Kaplan

                                     Debtor.

                                NOTICE OF NON-VOTING STATUS

                PLEASE TAKE NOTICE THAT on [________ __, 2021], the United States
Bankruptcy Court for the District of New Jersey (the “Court”) entered the Order (A) Scheduling a
Combined Hearing on the Adequacy of the Disclosure Statement and Confirmation of the First
Amended Plan; (B) Approving the Plan Solicitation and Voting Procedures; And (C) Granting
Related Relief (the “Scheduling Order”) that, among other things: (a) scheduled a combined
hearing (the “Combined Hearing”) on the adequacy of the Disclosure Statement for Debtor’s First
Amended Plan of Liquidation (as may be amended or supplemented from time to time and
including all exhibits thereto, the “Disclosure Statement”) and confirmation of the Debtor’s First
Amended Plan of Liquidation (as may be amended or supplemented from time to time and
including all exhibits thereto, the “Plan”); and (b) authorized Hollister Construction Services LLC



1
 The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
Construction Services, LLC (5404).

37322/3
03/10/2021 208578667.5
Case 19-27439-MBK Doc 1704-2 Filed 03/10/21 Entered 03/10/21 17:04:51                                         Desc
               Exhibit B - Notice of Non-Voting Status Page 2 of 3



(the “Debtor”) in the above-captioned chapter 11 case to solicit votes with regard to the acceptance
or rejection of the Plan.2

               PLEASE TAKE FURTHER NOTICE THAT the Disclosure Statement, the
Scheduling Order, the Plan and the other documents and materials included in the Solicitation
Package may be obtained at no charge from Prime Clerk LLC by: (a) accessing the Debtor’s case
website at https://cases.primeclerk.com/hcs; or (b) contacting Prime Clerk via telephone at (877-
487-1963) or by email to hcsballots@primeclerk.com. The direct link to the Plan and Disclosure
Statement                        is:                     https://cases.primeclerk.com/hcs/Home-
DocketInfo?DocAttribute=4824&DocAttrName=PLANDISCLOSURESTATEMENT.

                PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice
because, under the terms of Articles I of the Plan and the applicable provisions of the Bankruptcy
Code, you are not a Holder of Claim(s) or Interest(s) in the Debtor entitled to vote to approve or
reject the Plan. Accordingly, this notice and the Notice of Order (A) Scheduling a Combined
Hearing on the Adequacy of the Disclosure Statement and Confirmation of the First Amended
Plan; (B) Approving the Plan Solicitation and Voting Procedures; And (C) Granting Related Relief
are being sent to you for informational purposes only.

                 PLEASE TAKE FURTHER NOTICE THAT the Bankruptcy Court shall hold
the Combined Hearing to consider the adequacy of the Disclosure Statement and confirmation of
the Plan on April 15, 2021 at 10:00 a.m. (Eastern Time), before the Honorable Michael B.
Kaplan, United States Bankruptcy Judge, in Courtroom #8 of the United States Bankruptcy Court
for the District of New Jersey, 402 East State Street, Trenton, New Jersey 08608. The Combined
Hearing may be continued from time to time without further notice other than the announcement
by the Debtor in open court of the adjourned date(s) at the Combined Hearing or any continued
hearing or as indicated in any notice of agenda of matters scheduled for hearing filed with the
Bankruptcy Court. The Debtor may modify the Plan and Disclosure Statement, if necessary, prior
to, during, or as a result of the Combined Hearing in accordance with the terms of the Plan and
Disclosure Statement without further notice.

PLEASE TAKE FURTHER NOTICE THAT the Court has established April 8, 2021 at 4:00
p.m. (Eastern Time) as the deadline for filing and serving objections to the adequacy of the
Disclosure Statement or confirmation of the Plan (the “Objection Deadline”). Any objection to
adequacy of the Disclosure Statement or confirmation of the Plan must be in writing, must
conform to the Bankruptcy Rules, must set forth the name, address, phone number and email of
the objector, the nature and amount of Claims or Interests held or asserted by the objector against
the Debtor, the basis for the objection and the specific grounds of the objection, and must be
filed with the Bankruptcy Court, with a copy to chambers, together with proof of service thereof,
and served by no later than the Objection Deadline upon: (i) counsel to the Debtor, Lowenstein
Sandler LLP, One Lowenstein Drive, Roseland, New Jersey 07068 (Attn: Kenneth A. Rosen,
Esq., Bruce Buechler, Esq., and Jennifer B. Kimble, Esq.), (ii) the Office of the United States
Trustee, One Newark Center, Suite 2100, Newark, New Jersey 07102 (Attn: Lauren Bielskie,
Esq.); (iii) counsel to the Official Committee of Unsecured Creditors, McManimon, Scotland &

2
  Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Scheduling Order,
the Disclosure Statement, or the Plan, as applicable.


                                                        -2-
Case 19-27439-MBK Doc 1704-2 Filed 03/10/21 Entered 03/10/21 17:04:51                   Desc
               Exhibit B - Notice of Non-Voting Status Page 3 of 3



Bauman, LLC, 75 Livingston Avenue, Roseland, New Jersey, 07068 (Attn: Sam Della Fera,
Esq.); (iv) counsel to Pre-Petition Secured Lender, PNC Bank, Duane Morris LLP, 30 South 17th
Street, Philadelphia, PA 19103 (Attn: James J. Holman, Esq.); (v) counsel to Arch Insurance,
Chiesa Shahinian & Giantomasi PC, One Boland Drive, West Orange, NJ 07052 (Attn: Armen
Shahinian, Esq.); and (vi) such other parties as the Bankruptcy Court may order.
                PLEASE TAKE FURTHER NOTICE THAT if you have any questions about
the status of any of your Claims, you should contact Prime Clerk in accordance with the
instructions provided above.

Dated: March      , 2021                  Respectfully submitted,

                                          LOWENSTEIN SANDLER LLP

                                          ____________________
                                          Arielle B. Adler, Esq.
                                          Bruce Buechler, Esq.
                                          Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                          Kenneth A. Rosen, Esq.
                                          Mary E. Seymour, Esq.
                                          One Lowenstein Drive
                                          Roseland, New Jersey 07068
                                          (973) 597-2500 (Telephone)
                                          (973) 597-2400 (Facsimile)
                                          krosen@lowenstein.com
                                          bbuechler@lowenstein.com
                                          mseymour@lowenstein.com
                                          jkimble@lowenstein.com
                                          aadler@lowenstein.com
                                          Counsel to the Debtor and
                                          Debtor-in-Possession




                                             -3-
